Whitfield, C. J.,
delivered the opinion of the court.
The plain purpose of Mrs. Wright’s will was to constitute the four children who were to make the division of her home place, Eureka, trustees for the purpose of selling and paying to the grandchildren named the proceeds of twenty acres of average land well sold. In other words, she charged the whole of her estate with whatever twenty average acres, well sold, would bring, making it the duty of these trustees to sell twenty acres of average value, and to pay the proceeds to the grandchildren indicated by the will. It is not a case of devise, or a case of legacy, speaking with legal accuracy. The will is inartificially drawn; *633but tbe purpose of tbe testatrix is perfectly plain. It was the duty of these four heirs, charged with the division of the home place, Eureka, to sell twenty acres of average value, and pay the proceeds as indicated. This amount was charged as a trust upon the whole estate. The trustees did not execute the trust, as they ought to have done, and it is not for them now to quibble about these grandchildren receiving the sum due them, respectively, as of one year from the death of the testatrix, or as of one year from the taking out of letters of administration. This is not the case of a legacy. Since Perry’s son has been settled with, and all the lands have been sold, the other grandchildren should receive the value of fifteen acres of average value as of the date of any sales made already or yet to be made, with six per centmn interest thereon from date of said sales.
Reversed and remanded, with direction to the court below to enter decree in accordance with this opinion.